DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Office Action addresses U.S. Application No. 17/006357 (“’357 Application” or “instant application”).  Based upon a review of the instant application, the actual filing date of the instant application is August 28, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
     	The instant application is a reissue application of US Patent 10,063,342 (“342 Patent”), which was filed as application 15/192403 (the ‘403 application) on June 24, 2016 and is entitled “WIRELESS COMMUNICATION DEVICE AND WIRELESS COMMUNICATION METHOD.”
Based upon Applicant’s statements as set forth in the instant application and after the
Examiner's independent review of the ‘342 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘342 Patent. Also based upon the Examiner's independent review of the ‘342 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, supplemental examinations. 
	This Office Action is being issued following Applicant’s response of 11/7/2022, which included: 1) claim amendments  2) arguments and 3) a petition to revive the instant application.  




II. STATUS OF CLAIMS
The ‘342 Patent issued with claims 1-19 (“Patented Claims”).  The Preliminary Amendment of 8/28/2020 adds claim 20.  The amendment of 11/7/2022 amends claim 20.  As such, as of the date of this Office Action, the status of the claims is:
a. Claims 1-20 (“Pending Claims”).
b. Claims 1-20 are examined on the merits below (“Examined Claims”)

III. AMENDMENT OF 11/7/2022
The amendment filed 11/7/2022 has been entered.  However, the amendment is of improper reissue format in that the subject matter of claim 20 being deleted is crossed out.  In reissues, subject matter to be deleted is to be enclosed in single brackets.  See 37 CFR 1.173.  Applicant must include a corrected claim listing in response to this office action.  
Claims 1-20 are objected to as being of improper reissue format.  

IV. CONTINUING DATA AND PRIORITY
This application is a continuation of application PCT/JP2015/050420, filed January 5, 2014.  This application also claims the benefit of Japanese application 2013-273109, filed December 27, 2013.  Because the earliest possible effective filing date of this instant application is after March 16, 2013, the AIA  First Inventor to File (AIA -FITF) provisions do apply to this application.    
In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also, in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.


V. REISSUE DECLARATION
	The reissue declaration filed 8/28/2020 is now rendered improper.  Specifically, the original error provided for in the declaration was that claim 1 was too narrow because the first frame contains first information or second information, which was not present in claim 20.  Hence, the application was being broadened.  However, by cancelling the majority of claim 20 and making claim 20 dependent upon claim 10, the original error is no longer being relied upon.  Therefore, the declaration is defective.  As per MPEP 1414.03I, which this situation occurs, Applicant must explicitly identify on the record what the new basis for reissue is.  A new declaration is not required, but the record must identify the basis of the reissue, i.e. the error on which the reissue is now being based.  
Claims 1-20 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


VII. ALLOWABLE SUBJECT MATTER
	Claims 1-20 would be allowable if the rejected under 35 USC 251 were overcome. 
Claims 1-20 define over the art in that none of the art in that none of the art teaches that  the first frame contains first information to specify a preamble of the third frame and a preamble of the fourth frame, the preamble of the third frame and the preamble of the fourth frame include orthogonal bit patterns or that the first frame contains second information to specify a first subcarrier used for transmission of a preamble of the third frame and a second subcarrier orthogonal to the first subcarrier, used for transmission of a preamble of the fourth frame, the receiver receives the preambles of the third frame and the fourth frame transmitted via the first subcarrier and the second subcarrier specified by the second information from the first wireless terminal and the second wireless terminal.




VIII. CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT L NASSER/            Primary Examiner, Art Unit 3992     

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992